Motion by appellant to amend and clarify the decision and order of this court rendered April 12, 1962. The amendment is sought with respect to the corporate undertaking for $1,000 which this court directed appellant to file as a condition to the granting of his motion for a stay of the order appealed from *936dated January 24, 1962. Appellant in effect now asks that until the determination of the appeal he should not be required to pay the amount directed to be paid by said order appealed from, and that the undertaking should be allowed to stand simply as security for such payments in the event the order be affirmed. Motion denied. On the court’s own motion, its decision of April 12,1962 (16 A D 2d 671) is amended to read as follows: Motion by appellant for a stay of the enforcement of a support order pending appeal therefrom, granted on condition that, within 10 days after entry of the order hereon, appellant shall file an undertaking for $1,000, with corporate surety, that during the pendency of such appeal he will pay the amount directed to be paid (by said order) to the Family Court Division, Domestic Relations Court of the City of New York, Queens County, for the support of Elizabeth Paellides, the person in whose behalf this proceeding is being prosecuted. Such undertaking shall be deemed to be security for the payment to the Family Court Clerk of all arrears under the order appealed from and for the further payment of all sums as they become due under said order pending the determination of the appeal; and upon appellant’s default in the making of any such payments the stay shall be deemed to be suspended. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.